Citation Nr: 0734392	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  00-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for herniated 
nucleus pulposus, L4-5, postoperative, currently evaluated as 
10 percent disabling prior to October 16, 1996, 10 percent 
disabling beginning December 1, 1996, and 40 percent 
disabling beginning October 15, 1998.   

2.  Entitlement to an increased rating for status post total 
left hip replacement, currently evaluated as 60 percent 
disabling beginning April 1, 2003.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 1998 and April 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In June 2004, the veteran testified at a Central Office 
hearing held before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  In a September 2004 decision, in relevant part, the 
Board remanded the issues of entitlement to a higher 
disability rating for a left hip disability for the period 
beginning April 1, 2003, and a higher disability rating for a 
low back disability for further evidentiary development.  The 
Board denied both claims in a subsequent decision rendered in 
July 2006.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2007, the Court granted a joint motion of the parties 
and remanded the matter to the Board for action consistent 
with the joint motion.  

The Board observes that in a June 1998 rating decision, the 
RO granted service connection for the veteran's low back 
disability, and assigned a 10 percent rating effective 
October 8, 1996, the date of receipt of the veteran's claim, 
and assigned a temporary total evaluation beginning October 
16, 1996, with a resumption of the 10 percent rating 
effective December 1, 1996.  Notice of the rating decision 
was mailed to the veteran on June 16, 1998.  Thereafter, the 
veteran filed a timely notice of disagreement with this 
rating action, which was received at the RO on May 21, 1999.  
See 38 C.F.R. § 20.302(a) (2007) (providing that a notice of 
disagreement with a determination by the agency of original 
jurisdiction generally must be filed within one year from the 
date that that agency mails notice of the determination).  
Consequently, the Board recharacterized the low back issue to 
reflect that the veteran is appealing the initial evaluation 
of a disability following an award of service connection.  
This action is pursuant to the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In the joint motion, the parties agreed that the Board failed 
to ensure compliance with its September 2004 Remand in 
violation of Stegall v. West, 11 Vet. App 268 (1998).  
Specifically, the parties noted that the report on the VA 
Compensation and Pension examination the veteran underwent in 
September 2005 was inadequate for rating purposes because the 
examiner did not or failed to adequately address all 
applicable rating criteria and the principles set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Board 
finds that the veteran must be afforded a new VA Compensation 
and Pension examination pursuant to the joint motion.

In addition, the Board notes that during the course of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA [Veterans Claims Assistance 
Act of 2000] notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  While this case is in remand 
status, the veteran should be provided notice that an 
effective date for the award of benefits will be assigned if 
a higher rating is awarded, and also include an explanation 
as to the type of evidence that is needed to establish an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date for the low back and left hip 
disabilities on appeal as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his left hip 
arthroplasty and residuals and his 
herniated nucleus pulposus at L4-5.  The 
VA physician should be provided with the 
claims file, a copy of this remand, and 
copies of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and 38 C.F.R. § 4.71a, Diagnostic Codes 
5054, 5235-5243, and 5250-5255.  All 
findings, opinions and bases therefore 
should be set forth in detail.  The 
examiner should state the findings in 
terms consistent with the applicable 
criteria. The examination should include 
complete observations of the range of 
motion of the affected areas.  All 
findings should be reported.  The 
examiner should determine whether the 
left hip and low back exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional ranges of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  (If not 
feasible, the examiner should state so).  
The examiner should be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional ranges 
of motion loss due to pain on use or 
during flare-ups.  (If not feasible, the 
examiner should state so.)  The examiner 
should also record any objective displays 
of pain.  The examiner should identify 
manifestations of the veteran's service- 
connected disabilities and distinguish 
those manifestations from any coexisting 
nonservice-connected disabilities.  Such 
tests as the examining physician deems 
necessary should be performed.  The 
report should explicitly reflect the 
review by the physician of all pertinent 
information in the claims folder, and 
should include a complete rationale for 
all opinions expressed.  The examination 
report should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4. After undertaking the above actions, 
the AMC should readjudicate the claims in 
light of Fenderson v. West, 12 Vet. App. 
119 (1999) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and consideration should 
be given to the provisions of 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case that includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions. The veteran and his 
representative should be afforded an 
appropriate time to respond.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



